UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7724


JEROME BRANCH,

                      Plaintiff – Appellant,

          v.

MS. BADGETT, Head Nurse; MS. WHITE, RNC-A Nurse; EDWARD
BOAKYE,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr. Senior
District Judge. (2:11-cv-00124-HCM-FBS)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Branch, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD,
PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome    Branch    appeals      the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed       the    record     and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Branch v. Badgett, No. 2:11-cv-00124-HCM-FBS (E.D. Va.

Sept. 14, 2012).              We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented        in   the

materials      before    this     court   and   argument     would    not   aid     the

decisional process.



                                                                            AFFIRMED




                                           2